      CASE 0:19-cv-03194-PAM-TNL Document 22 Filed 07/10/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 Nigeria Lee Harvey,                                         Civ. No. 19-3194 (PAM/TNL)

                       Petitioner,

 v.                                                                                 ORDER

 State of Minnesota,

                       Respondent.


       This matter comes before the Court on the Report and Recommendation (R&R) of

United States Magistrate Judge Tony N. Leung dated June 12, 2020.                  The R&R

recommends that Petitioner Nigeria Lee Harvey’s petition for habeas corpus relief be

denied. Harvey filed timely objections to the R&R.

       This Court must review de novo any portion of an R&R to which specific objections

are made. 28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b). After conducting the required

review and for the following reasons, the Court ADOPTS the R&R. (Docket No. 19.)

       Harvey asserts that, Kimmelman v. Morrison, 477 U.S. 365 (1986), overruled Stone

v. Powell, 428 U.S. 465 (1976), thus eroding the legal basis for the R&R’s recommendation

as to his first claim for habeas relief—that Harvey had a full and fair opportunity to litigate

his Fourth Amendment claim in state court. Harvey’s argument is misplaced. Kimmelman

did not overrule Stone’s restriction on federal habeas review of Fourth Amendment claims

in federal court, but instead declined to extend that restriction to Sixth Amendment

ineffective-assistance-of-counsel claims founded on improper handling of Fourth

Amendment claims. Kimmelman, 477 U.S. at 382–83. While interrelated, the Fourth and
     CASE 0:19-cv-03194-PAM-TNL Document 22 Filed 07/10/20 Page 2 of 3




Sixth Amendment claims remain distinct. Id. at 374. Harvey cannot relitigate his Stone-

barred Fourth Amendment challenges by piggybacking them onto Sixth Amendment

claims. The R&R correctly concluded that Harvey had ample opportunity to litigate his

Fourth Amendment claim in state court and this claim for relief must be denied.

       Next, the R&R concluded that Harvey is not entitled to relief on his ineffective-

assistance-of-trial-counsel or prosecutorial-misconduct claims, claims that are two sides of

the same coin. Harvey asserts that his lawyer was ineffective in failing to challenge the

collection of cell location data on the ground that a court order authorizing such collection

does not satisfy the Fourth Amendment warrant requirement. He further asserts that the

prosecutor committed misconduct in using this supposed illegal evidence. But Harvey’s

claims lack merit and were squarely addressed by the Minnesota Supreme Court. State of

Minnesota v. Harvey, 932 N.W.2d 792, 805 (Minn. 2019). The court order authorizing

collection of Harvey’s cell location data “contained a probable-cause determination,” id.,

thus satisfying the requirements of Carpenter v. United States, 138 S. Ct. 2206 (2018). A

claim that would have been rejected on the merits cannot satisfy the tests for ineffective

assistance of counsel as set forth in Strickland v. Washington, 466 U.S. 668 (1984).

Hampton v. United States, 53 F.3d 335 (8th Cir. 1995) (table). Accordingly, as the R&R

concluded, Harvey is not entitled to habeas relief on these claims.

       Finally, the R&R correctly found that a Certificate of Appealability should not issue,

because reasonable jurists cannot differ as to whether Harvey is entitled to relief. See Cox

v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (noting standard for Certificate of

Appealability). A Certificate of Appealability is therefore denied.


                                             2
     CASE 0:19-cv-03194-PAM-TNL Document 22 Filed 07/10/20 Page 3 of 3




      Accordingly, IT IS HEREBY ORDERED that:

      1.     The R&R (Docket No. 19) is ADOPTED;

      2.     Harvey’s Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus (Docket

             No. 1) is DENIED; and

      3.     No Certificate of Appealability will issue.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 10, 2020
                                         s/ Paul A. Magnuson
                                         Paul A. Magnuson
                                         United States District Court Judge




                                            3
